In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated April 27, 1967, which denied the application without a hearing. Order affirmed. We find no merit to the claim that the prosecution could not contest the testimony of defendant’s alibi witness because the witness had been used by the prosecution in convicting defendant of a different unrelated crime. We are also of the opinion that there is no merit to the claim that defendant should have been given additional time to produce other alibi witnesses. That issue was ruled on in the appeal from the judgment and found to be without merit (People v. Leathers, 24 A D 2d 704). Christ, P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.